Case 1:20-cv-00245-KD-MU Document 69 Filed 06/15/21 Page 1 of 1            PageID #: 2403




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 TAMELA GATES,                                  )
     Plaintiff,                                 )
                                                )
 vs.                                            )        CIVIL ACTION 1:20-00245-KD-MU
                                                )
 DOLLAR TREE STORES, INC.,                      )
     Defendant.                                 )

                                            ORDER

              In accordance with the jury verdict issued on June 9, 2021 (Doc. 64), it is

 ORDERED, ADJUDGED, and DECREED, that JUDGMENT is entered in favor of

 Defendant Dollar Tree Stores, Inc. and against Plaintiff Tamela Gates.

        DONE and ORDERED this the 15th day of June 2021.

                                             /s/ Kristi K. DuBose
                                             KRISTI K. DUBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                1
